Exhibit 10.1

 



THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of December 23, 2014, by and between ZAGG INC, a Nevada corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

WHEREAS, Borrower is currently indebted to Bank (the "Loan") pursuant to the
terms and conditions of that certain Credit Agreement between Borrower and Bank
dated as of December 7, 2012, as amended from time to time ("Credit Agreement").

WHEREAS, ZAGG INTELLECTUAL PROPERTY HOLDING CO., INC., a Nevada corporation
("Zagg IP"), ZAGG RETAIL, INC., a Nevada corporation ("Retail"), IFROGZ INC., a
Utah corporation ("iFrogz"), and ZAGG LLC, a Nevada limited liability company
("ZAGG LLC" and, together with Zagg IP, Retail, iFrogz, and ZAGG LLC,
individually and collectively, as the context requires, the "Guarantor"), each
executed a Continuing Guaranty dated as of December 7, 2012 in favor of Bank,
each as amended from time to time (collectively, the "Guaranties").

WHEREAS, the Loan is secured by that certain (i) Security Agreement dated as of
December 7, 2012 by and between Borrower and Bank; (ii) that certain General
Pledge Agreement dated as of December 7, 2012 by and between Borrower and Bank;
(iii) Third Party Security Agreement dated as of December 7, 2012 by and between
iFrogz and Bank; (iv) Third Party Security Agreement dated as of December 7,
2012 by and between Zagg IP and Bank; (v) Third Party Security Agreement dated
as of December 7, 2012 by and between Retail and Bank; (vi) Third Party Security
Agreement dated as of December 7, 2012 by and between ZAGG LLC and Bank; and
(vii) Third Party General Pledge Agreement dated as of December 7, 2012 by and
between iFrogz and Bank, each as amended from time to time (collectively, the
"Security Agreements").

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1.            Line of Credit Extension. Section 1.1(a) is hereby amended by
deleting "December 1, 2015" as the last day on which Bank will make advances
under the Line of Credit, and by substituting for said date "December 1, 2016",
with such change to be effective upon the execution and delivery to Bank of a
Third Modification to Promissory Note dated as of the date hereof and all other
contracts, instruments and documents required by Bank to evidence such change.

2.            Conditions Precedent. This Amendment shall not become effective
until the following conditions have been completed and proof of their completion
has been provided to Bank:



1

 

 

(a) At or prior to the execution and delivery of this Amendment, Borrower and
Guarantor, as applicable, shall have executed and delivered, or caused to be
executed and delivered, to Bank, each in form and substance satisfactory to
Bank, such other documents, instruments, resolutions, subordinations, and other
agreements as Bank may require in its sole discretion, including, without
limitation, a Third Modification to Promissory Note.

3.            Fees and Expenses. In consideration of the changes set forth
herein and as a condition to the effectiveness hereof, immediately upon signing
this Amendment Borrower shall pay to Bank (a) a non-refundable fee of $10,000;
(b) all reasonable legal fees and expenses incurred by Bank in connection
herewith or with the Loan and the Loan Documents accrued and unpaid as of the
date hereof; and (c) all other reasonable costs and expenses incurred by Bank in
connection with this Amendment.

4.            Effect on Credit Agreement. Except as specifically provided
herein, all terms and conditions of the Credit Agreement remain in full force
and effect, without waiver or modification. All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment. This
Amendment and the Credit Agreement shall be read together, as one document.

5.            Representations and Warranties. Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein. Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

[Signature Page Follows]

2

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

[image_011.jpg]

GUARANTORS' CONSENT AND REAFFIRMATION

Each of the undersigned guarantors of all indebtedness of ZAGG, INC, a Nevada
corporation, to WELLS FARGO BANK, NATIONAL ASSOCIATION hereby: (i) consents to
the foregoing Amendment; (ii) reaffirms its obligations under its respective
Continuing Guaranty; (iii) reaffirms its waivers of each and every one of the
defenses to such obligations as set forth in its respective Continuing Guaranty;
and (iv) reaffirms that its obligations under its respective Continuing Guaranty
are separate and distinct from the obligations of any other party under said
Amendment and the other Loan Documents described therein.

[image_012.jpg]

3
3

